210 F.3d 1360 (Fed. Cir. 2000)
STRATOS MOBILE NETWORKS USA, LLC, Plaintiff-Appellee, v.UNITED STATES, Defendant-Appellant, and COMSAT CORPORATION, Defendant-Appellant.
00-5023,-5024
United States Court of Appeals for the Federal Circuit
April 14, 2000

Appealed from:  United States Court of Federal Claims
Judge John P. Wiese
Thomas P. Barletta, Steptoe & Johnson LLP, of Washington, DC, argued for plaintiff-appellee.  With him on the brief were Peter Wellington and Paul Hurst.
Michael S. Dufault, Trial Attorney, Commercial Litigation Branch, Civil Divison, Department of Justice, of Washington, DC, argued for defendant-appellant United States. With him on the brief were David W. Ogden, Acting Assistant Attorney General, DavidaM. Cohen, Director, and Harold D. Lester, Jr., Assistant Director.  Of counsel was Amy J. Weisman, Attorney, Department of the Navy, Office of Counsel, of San Diego, California.
Frederick W. Claybrook, Jr., Crowell & Moring LLP, of Washington, DC, for defendant-appellant COMSAT Corporation.  With him on the brief was Thomas P. Humphrey.  Of counsel was David Z. Bodenheimer.
Before MAYER, Chief Judge, PLAGER and LOURIE, Circuit Judges.

ORDER

1
The United States and COMSAT Corporation seek review of the judgment of the United States Court of Federal Claims, Stratos Mobile Networks USA, LLC v. United States, 44 Fed. Cl. 633 (1999), concluding that the Navy's solicitation of Contract No. N00039-99-D-3201 was improperly conducted and ordering injunctive relief.  By our order of December 30, 1999, we granted expedited review due to possible national security concerns.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The injunction is vacated and the judgment of the United States Court of Federal Claims is reversed.


4
(2) An opinion will follow in due course.